Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art d discloses processes wherein an object is detected to start or end a process, including an amblient service, such as a screen saver.   The prior art also discloses pairing and registering devices and distinguishing known and not known devices.  The prior art does not discloses as a whole and in combination starting execution of the predetermined application; during execution of the predetermined application, identifying presence of a registered mobile device which was previously paired with the display apparatus to determine whether to start a process for automatically ending the execution of the predetermined application, the process configured to automatically end the execution of the predetermined application based on the presence of the registered mobile device; in response to the presence of the registered mobile device being identified after the predetermined application is executed, maintaining the execution of the predetermined application and controlling the process to be started to automatically end the execution of predetermined application based on the presence of the registered mobile device; and in response to the presence of the registered mobile device not being identified after the predetermined application is executed, maintaining the execution of the predetermined application and controlling the process to not be started until the presence of the registered mobile device is identified.
When taken as a whole and in combination, respectively, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648